Exhibit 10.5

 

Execution Copy

 

Intercreditor Agreement

 

This Intercreditor Agreement is made and entered into between Summit Financial
Resources, L.P., a Hawaii limited partnership (“Summit”), and Faunus Group
International, Inc., a Delaware corporation (“FGI”), and is acknowledged and
consented to by CORGENIX MEDICAL CORPORATION, a Nevada corporation, and
CORGENIX, INC., a Delaware corporation (collectively, and jointly and severally,
“US Client”) and CORGENIX UK LTD. (“UK Client”).

 

RECITALS

 

1.                                       Summit is currently providing certain
financing to US Client (the “Summit Financing”) and has been granted a security
interest in all personal property assets of US Client.

 

2.                                       FGI is entering into a financing
arrangement with UK Client (the “FGI Financing”).  In connection with the FGI
Financing, FGI will be granted a security interest in all personal property
assets of UK Client and US Client.

 

3.                                       Summit and FGI desire to enter into
this Intercreditor Agreement in order to (i) agree to and confirm the relative
rights and payment of their respective indebtedness and (ii) agree to certain
other rights, priorities, and interests.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Summit and FGI hereby agree as follows:

 

1.                                       Definitions.  Terms used in the
singular shall have the same meaning when used in the plural and vice versa.  In
addition to the terms defined above, as used herein, the term:

 

a.                                       “Default Rights and Remedies” means any
and all rights and remedies granted in, arising from, or relating to any
agreement, instrument, or document and any and all rights and remedies now or
hereafter existing by statute, at law, or in equity, which may be exercised only
upon the occurrence of a breach or event of default.

 

b.                                      “Encumbrance” means any and all security
interests, liens, mortgages, deeds of trust, assignments, and any other right,
title or interest in, to, or on any property of US Client, and/or UK Client
and/or any guarantor (whether obtained by agreement or by judicial process),
including real property, personal property, intellectual property, and
intangible property.

 

c.                                       “FGI Collateral” means any and all
property of UK Client securing the FGI Financing, wherever located, now owned or
hereafter acquired, presently existing or created in the future, including
personal property, intellectual property, and intangible property.

 

--------------------------------------------------------------------------------


 

d.                                      “Summit Collateral” means any and all
property of US Client securing the Summit Financing, wherever located, now owned
or hereafter acquired, presently existing or created in the future, including
personal property, intellectual property, and intangible property.

 

2.                                       Consent to Loans.  Summit hereby
consents to US Client and UK Client granting to FGI a security interest in all
of US Client’s and UK Client’s personal property assets and to entering into the
agreements evidencing the FGI Financing.  Summit waives any provision in any
agreement between Summit and US Client and/or UK Client, if any, which
prohibits, restricts, or limits the right of US Client and/or UK Client to grant
to FGI a security interest in all of US Client’s and UK Client’s personal
property assets and to enter into the agreements evidencing the FGI Financing.

 

3.                                       Priority of Encumbrances.  Irrespective
of the time, order, manner, or method of creation, attachment or perfection of
the Encumbrances granted to Summit or FGI, the time, place or manner of the
filing of their respective financing statements or other method of perfection,
the time, place or manner of recording of any instrument, whether Summit or FGI
or any bailee or agent thereof holds possession of any or all of the property or
assets of UK Client and US Client, the dating, execution or delivery of any
agreement, documents or instrument granting Summit or FGI the Encumbrance, the
giving or failure to give notice of the acquisition or expected acquisition of
any purchase money security interest or other Encumbrance, and any provision of
the Uniform Commercial Code or any other applicable statute or common law to the
contrary:

 

a.                                       Any and all Encumbrances in favor of
Summit in or on any Summit Collateral, now existing or hereafter created, shall
have priority over any and all Encumbrances in favor of FGI in or on any Summit
Collateral, now existing or hereafter created.  FGI hereby subordinates any and
all Encumbrances in favor of FGI in or on any Summit Collateral, now existing or
hereafter created, to any and all Encumbrances in favor of Summit in or on any
Summit Collateral, now existing or hereafter created.  In the event that FGI
shall knowingly receive any proceeds of the Summit Collateral or possession of
any Summit Collateral, it shall receive and hold the same in trust, as trustee,
for the benefit of Summit and shall immediately deliver the same to Summit
(together with any endorsement or assignment, as the case may be, where
reasonably necessary).

 

b.                                      Summit hereby agrees and acknowledges
that it shall not at any time obtain any Encumbrance in favor of Summit in or on
any FGI Collateral.  In the event that Summit shall knowingly receive any
proceeds of the FGI Collateral or possession of any FGI Collateral, it shall
receive and hold the same in trust, as trustee, for the benefit of FGI and shall
immediately deliver the same to FGI (together with any endorsement or
assignment, as the case may be, where reasonably necessary).

 

4.                                       Exercise of Default Rights and
Remedies.

 

a.                                       FGI agrees that it will not exercise
any Default Rights and Remedies against US Client under the FGI Financing,
including any Default Rights and Remedies against any of the Summit Collateral,
so long as any amount is outstanding and unpaid on the Summit Financing, without
the prior written consent of Summit.  The foregoing shall not limit or

 

2

--------------------------------------------------------------------------------


 

otherwise restrict FGI from exercising any Default Rights and Remedies under the
FGI Financing against UK Client, the FGI Collateral or against any collateral
other than the Summit Collateral that secures the obligations owing under or
otherwise related to the FGI Financing.

 

b.                                      Summit agrees that it will not exercise
any Default Rights and Remedies against UK Client or any of the FGI Collateral. 
The foregoing shall not limit or otherwise restrict Summit from exercising any
Default Rights and Remedies under the Summit Financing against US Client, the
Summit Collateral or against any collateral other than the FGI Collateral that
secures the obligations owing under or otherwise related to the Summit
Financing.

 

5.                                       No Waiver of Other Rights.  This
Intercreditor Agreement is intended solely for the purpose of defining the
relative rights of Summit and FGI and nothing contained herein is intended to
nor shall impair the obligations of either US Client or UK Client, any
guarantor, or any other obligors, to pay Summit or FGI, as the case may be, the
principal and interest on the Summit Financing and the FGI Financing as and when
the same shall become due and payable in accordance with their terms, subject to
the rights created by this Intercreditor Agreement.

 

6.                                       Nonavoidability and Perfection.  The
subordinations and priorities provided herein are applicable regardless of
whether the Encumbrance to which another Encumbrance is subordinated is
perfected or is voidable for any reason.  FGI acknowledges that Summit may not
initially perfect its security interest in titled motor vehicles and may not do
so in the future.

 

7.                                       Non-Reliance, No Duty to Notify. 
Summit and FGI each expressly acknowledge that, except as expressly provided in
this Intercreditor Agreement, neither they nor any of their officers, directors,
partners, employees, representatives, agents, attorneys or affiliates, has made
any representations or warranties to each other and that no act by Summit or FGI
hereafter taken, including any review of the affairs of US Client and UK Client,
shall be deemed to constitute any representation or warranty by Summit or FGI. 
Summit and FGI each represent that they have, independently and without reliance
upon the other and based on such documents and information as each has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of US
Client and UK Client and made its own decision to enter into this Intercreditor
Agreement.  Summit and FGI each also represent that it will, independently and
without reliance upon the other and based on the documents and information as
each shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Intercreditor Agreement, and in regard to the Summit Financing and the FGI
Financing, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of US Client and UK Client.  Neither Summit nor FGI shall have
any duty or responsibility to provide the other with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of US Client or UK Client that may come into their
possession.

 

Neither Summit nor FGI shall have any duty or obligation to notify the other of
any event of default or breach on the Summit Financing or the FGI Financing nor
of any material adverse change affecting the Summit Financing, the FGI
Financing, US Client, UK Client, any guarantor, or any other obligor.  Summit
and FGI will attempt to notify each other of the occurrence of an event of
default under the Summit Financing or FGI Financing but failure to do so shall
not

 

3

--------------------------------------------------------------------------------


 

constitute a breach or default under this Intercreditor Agreement and no
liability shall result from failure to provide such notice.

 

8.                                       Notices.  All notices hereunder shall
be in writing and shall be sent via nationally recognized overnight courier. 
Notices so sent shall be deemed received upon delivery to the mailing address
stated herein or to such other address as Summit or FGI may from time to time
specify in writing.  Any notice so addressed and otherwise delivered shall be
deemed given when actually received by the addressee.

 

Mailing Addresses:

 

Summit:

 

Summit Financial Resources, L.P.

2455 East Parley’s Way, Suite 200

Salt Lake City, Utah 84109

Attention: Senior Portfolio Manager

 

FGI:

 

Faunus Group International, Inc.

80 Broad Street

22nd Floor

New York, New York 10004

Attention:                           

 

9.                                       Indemnification.  US Client and UK
Client shall jointly and severally indemnify Summit and FGI for any and all
claims and liabilities, and for damages which may be awarded against or incurred
by Summit and/or FGI, and for all reasonable attorneys’ fees, legal expenses,
and other out-of-pocket expenses incurred in defending such claims, arising from
or related in any manner to the negotiation, execution, or performance by Summit
and/or FGI of this Intercreditor Agreement or any of the agreements, documents,
obligations, or transactions contemplated by this Intercreditor Agreement.

 

Summit and FGI shall have the sole and complete control of the defense of any
such claim involving Summit and FGI respectively.  Summit and FGI are hereby
authorized to settle or otherwise compromise any such claims as Summit or FGI in
good faith determines shall be in its best interests.

 

10.                                 Binding Effect.  This Intercreditor
Agreement shall apply to and govern all renewals, amendments, restatements, and
replacements of any and all agreements, instruments, and documents evidencing or
relating to the Summit Financing and the FGI Financing, including any which
increase the amount of the financing or loan, increase the interest rate
thereon, and/or extend or modify the payment terms.  In addition, this
Intercreditor Agreement is binding upon and inures to the benefit of the
successors and assigns of all parties hereto.

 

11.                                 No Agency or Joint Venture.  Nothing in this
Intercreditor Agreement shall be construed to create any agency relationship
between Summit and FGI.  Neither Summit nor FGI

 

4

--------------------------------------------------------------------------------


 

shall have any authority to act for or bind the other.  Nothing in this
Intercreditor Agreement shall be construed to create any joint venture,
partnership, or fiduciary relationship between Summit and FGI.

 

12.                                 Attorney’s Fees in the Event of Default. 
Upon the occurrence of an event of default or breach hereunder, the
non-defaulting party shall be entitled to recover reasonable, actual
out-of-pocket attorneys fees and legal expenses incurred as a result of such
default or breach and in exercising any rights and remedies.

 

13.                                 Jury Waiver.  THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM
OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY, ARISING
OUT OF OR IN ANY WAY RELATED TO THIS INTERCREDITOR AGREEMENT.

 

14.                                 Severability of Invalid Provisions.  Any
provision of this Intercreditor Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction only, be ineffective only to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15.                                 Warranty of Signing Representative.  The
representative signing this Intercreditor Agreement on behalf of Summit and FGI
each represents and warrants that he or she has been duly authorized to execute
and deliver this Intercreditor Agreement and that upon execution and delivery
hereof by all parties hereto, this Intercreditor Agreement will be binding and
enforceable in accordance with its terms against such party for whom such
representative has signed.

 

16.                                 Duplicate Originals.  Two or more duplicate
originals of this Intercreditor Agreement may be signed by the parties, each
duplicate of which shall be an original but all of which together shall
constitute one and the same agreement.

 

17.                                 Integrated Agreement and Subsequent
Amendment.  This Intercreditor Agreement constitutes the entire agreement
between Summit and FGI and may not be altered or amended except by written
agreement signed by Summit and FGI.  All other prior and contemporaneous
agreements, arrangements, and understandings between the parties hereto as to
the subject matter hereof are rescinded.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

Dated:  March       , 2010.

 

 

 

SUMMIT FINANCIAL RESOURCES, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FAUNUS GROUP INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Consented and agreed to as of March       , 2010:

 

CORGENIX MEDICAL CORPORATION

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CORGENIX, INC.

 

CORGENIX UK LTD.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------